Citation Nr: 1724095	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for residuals of bilateral shin condition (previously claimed as bilateral shin stress fractures).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2016, the Board reopened the claim for entitlement to service connection for bilateral shin stress fractures and remanded to: (1) obtain outstanding, pertinent treatment records from the Madigan Army Medical Center (MAMC) and its affiliated clinics, specifically including legible copies of the April 2010 and July 2013 hearing examinations; (2) afford the Veteran a new VA audiological examination, after a July 2014 contention of worsening since the April 2011 examination; and (3) afford the Veteran a new VA orthopedic examination, as a June 2004 examiner provided no nexus opinion.  In substantial compliance with the March 2016 remand directives, the Agency of Original Jurisdiction (AOJ) obtained the requested MAMC records to the best of its ability and afforded the Veteran audiological and orthopedic examinations in November 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board finds that it is more appropriate to characterize the Veteran's claim for entitlement to service connection for bilateral shin stress fractures broadly as one of entitlement to service connection for residuals of bilateral shin condition (which includes, but is not limited to: bilateral shin splints; bilateral stress reaction; bilateral stress fracture; and Osgood-Schlatter's disease).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for residuals of bilateral shin condition (previously claimed as bilateral shin stress fractures) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Throughout the appeal period, the Veteran's left ear hearing loss has been no worse than Level II.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran seeks entitlement to a compensable rating for left ear hearing loss.  However, the Board finds that the objective medical evidence supports a finding that the Veteran's left ear hearing loss has been no worse than Level II throughout the appeal period.  As such, a compensable rating is not warranted. 

As a preliminary matter, the Board notes that audiological data collected at MAMC in April 2010, November 2012, and July 2013 remain partially illegible, but that the available documents are marked as the best copies.  As such, the Board focused its analysis on the legible data collected throughout the appeal period, which include several VA audiological examination findings.  

As an additional preliminary matter, the Board notes that the Veteran is only service connected for hearing loss in the left ear.  Audiological data confirms that the Veteran does not have right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385; April 2010 contended audiological findings; April 2011 VA audiological examination; November 2016 VA audiological examination.  As such, the Veteran's right ear is assigned a Level I designation for rating purposes.  See 38 C.F.R. § 4.85, Table VII.  

In a February 2016 brief, the Veteran's representative referenced a May 2010 audiological examination at a VA medical center with the following left (worse) ear puretone thresholds (in decibels): 10 at 1000 Hz, 45 at 2000 Hz, 65 at 3000 Hz, 70 at 4000 Hz, and 47.5 average.  Left ear speech discrimination (Maryland CNC) scores were 100 percent.  

However, based on the partially legible portions of the aforementioned MAMC records, the representative seems to have referenced the April 2010, instead of May 2010, examination.  Even so, if the representative's description of the data accurately reflected the April 2010 data, compensable left ear hearing loss is still not warranted.  Applying these values to Table VI, the left ear is assigned a Level I designation.  See 38 C.F.R. § 4.85, Table VI.  The combined designations result in a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  No exceptional patterns of hearing impairment apply.  See 38 C.F.R. § 4.86.  Accordingly, a compensable rating for left ear hearing loss is not warranted based on these contended audiological findings.

The Veteran was afforded an April 2011 VA audiological examination.  The Veteran reported difficulty with communication due to left ear hearing loss and bilateral tinnitus.  The Veteran's left (worse) ear puretone thresholds (in decibels) were: 20 at 1000 Hz; 55 at 2000 Hz; 85 at 3000 Hz; 80 at 4000 Hz; and 60 average.  Left ear speech discrimination scores (Maryland CNC) were 96 percent.  

Applying these values to Table VI, the left ear is assigned a Level II designation.  See 38 C.F.R. § 4.85, Table VI.  The combined designations result in a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  No exceptional patterns of hearing impairment apply.  See 38 C.F.R. § 4.86.  Accordingly, a compensable rating for left ear hearing loss is not warranted based on these audiological findings.

Pursuant to the March 2016 Board remand directives, the Veteran was afforded a November 2016 VA audiological examination to assess the current severity of the Veteran's service-connected left ear hearing loss.  The Veteran reported that he had a hard time hearing certain sounds and often need certain words repeated.  The Veteran's left (worse) ear puretone thresholds (in decibels) were: 30 at 1000 Hz; 65 at 2000 Hz; 80 at 3000 Hz; 70 at 4000 Hz; and 61.25 average.  Left ear speech discrimination scores (Maryland CNC) were 100 percent.  

Applying these values to Table VI, the left ear is assigned a Level II designation.  See 38 C.F.R. § 4.85, Table VI.  The combined designations result in a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  No exceptional patterns of hearing impairment apply.  See 38 C.F.R. § 4.86.  Accordingly, a compensable rating for left ear hearing loss is not warranted based on these audiological findings.

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current rating.  However, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record indicates that the Veteran's left ear hearing loss does not rise to the level of a compensable rating.  See 38 C.F.R. § 4.85.  As such, a compensable rating is not warranted and the claim must be denied.

All potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the aforementioned reasons.  See Fenderson v. West, 12 Vet. App. 119, 126-27.


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.

REMAND

While the additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim of entitlement to service connection for residuals of bilateral shin condition (previously claimed as bilateral shin stress fractures).

Pursuant to the March 2016 Board remand directives, the Veteran was afforded a November 2016 VA knee and lower leg conditions examination to determine the nature and etiology of his claimed shin condition.  The Veteran reported that his bilateral shin pain began acutely during a run in 2003 and manifested in chronic shin ache that hurt all the time.  The Veteran also reported flare-ups with standing for three times per week, with all-day pain at 9 out of 10 during flares (compared to 6-7 out of 10 between flares).  The Veteran reported no surgeries or hospitalizations related to the shin condition in the last year.  The Veteran reported that he usually takes tramadol 50mg as needed for shin, hip, and knee pain, usually once daily and occasionally twice daily during flare-ups.  The Veteran reported that he occasionally wraps this shins with an ace wrap, but reported no functional limitations or limitations on employment duties (works full-time as a traffic management specialist).  

Regarding both knees, there was no pain noted on examination, no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  The examiner noted that no deformity was palpable in the area of tibial tubercles, bilaterally, and that there was no objective evidence of ongoing retropatellar pain syndrome as the patellae were nontender bilaterally.  However, the examiner noted that, although there was no objective evidence for tenderness along the anterior aspect of the right tibia, the Veteran complained of tenderness to palpation in the upper one third of the left tibia.  

Initial range of motion (ROM) for both the right and left knees measured as follows (in degrees): flexion at 0 to 95 and extension at 95 to 0 degrees.  The examiner indicated that these measurements were abnormal or outside the normal range, but noted that the Veteran's ROM "should be considered not reliable/accurate due to [his] poor effort and resistance to passive flexion by keeping quadriceps muscle contracted."  Regarding both knees, the Veteran was able to perform repetitive use testing with at least three repetitions and without any additional functional or ROM loss.  The examiner indicated that the Veteran was not being examined immediately after repetitive use over time or during a flare-up; as such, the examiner noted that it would be merely speculative to opine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or during flare-ups.  The examiner noted that passive motion was unchanged from active motion and that both active and passive ROM was conducted with weight bearing and was unchanged with non-weight bearing.  Muscle strength testing was normal for flexion and extension in both knees and there was no: muscle atrophy; ankylosis; history of recurrent subluxation; history of lateral instability; recurrent effusion; or joint instability.  The Veteran did not use any assistive devices as a normal mode of locomotion and did not have any related scars.  There was no degenerative or traumatic arthritis documented.    

The examiner indicated that the Veteran has had bilateral shin splints (medial tibial stress syndrome) with "ongoing subjective symptoms of pain in his shins," but without effect on ROM.  The examiner indicated that the Veteran has never had a meniscus (semilunar cartilage) condition.  The examiner determined that the Veteran had no objective evidence of ongoing retropatellar pain syndrome or any active shin condition, so no diagnosis was rendered.  The examiner opined that it is less likely than not that the Veteran's bilateral shin condition is related to service.  The examiner explained that the Veteran had objective evidence of stress reaction (not a stress fracture) in his shins during service as a result of frequent running, but that there was no current objective evidence of ongoing stress reaction in the shins.  The examiner noted that the Veteran's post-service treatment records were silent for ongoing complaints of a current shin condition.  The examiner concluded by stating that "[s]hin splints are related to overuse associated with running and it is not medically creditable that the [V]eteran would have ongoing symptoms from his in service shin splints without ongoing running to cause ongoing inflammation in the tibias."  The examiner opined that the Veteran did not have any current diagnosis associated with the claimed condition of stress fractures of the anterior tibial surface.  

The Board finds the aforementioned examiner's statement that the Veteran's post-service treatment records were silent for ongoing complaints of a current shin condition to be factually inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran separated from service in October 2004.  The Board points to at least one, October 2008 record from MAMC which indicated that, while bone scans were negative for stress fractures in the shins, the Veteran had shin splints.

The Board also finds the aforementioned examiner's statement that the Veteran had objective evidence of stress reaction, but not a stress fracture, in his shins during service to be factually inaccurate.  See Reonal, 5 Vet. App. at 461.  The Board highlights that a March 2003 service treatment record listed the Veteran's medical condition as a bilateral stress reaction and limited him to no running, ruck, marching, or jumping (March 3 to April 2).  However, a later-dated March 2003 service treatment record listed the Veteran's medical condition as a tibia stress fracture and limited him to no running, jumping, team sports, or repetitive deep knee bends for one month (March 24 to June 24).  

Additionally, the Board notes that, despite listing several pieces of medical evidence indicating that the Veteran had findings of old Osgood-Schlatter's disease (see March 2005 and October 2008 records), the aforementioned examiner never discussed whether the Veteran's old Osgood-Schlatter's disease was at least as likely as not caused or aggravated by his service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  As such, further development is required.  

Further, the Board finds the AOJ's denial based on lack of current disability to be legally inaccurate.  The Veteran filed this claim on May 25, 2004.  The Veteran must only meet the requirement of having a current disability at the time a claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  A Veteran may be granted service connection even though a disability resolved prior to the adjudication of the claim.  Id.  Under such circumstances, a Veteran would be entitled to consideration of staged ratings.  Id.  As such, readjudication is required.  

The Board understands that the aforementioned examiner and the AOJ made a stark distinction between bilateral shin splints/stress reaction and bilateral stress fracture; however, the Board finds that it is more appropriate to characterize the Veteran's claim broadly as one of entitlement to service connection for residuals of bilateral shin condition (which includes, but is not limited to: bilateral shin splints; bilateral stress reaction; bilateral stress fracture; and Osgood-Schlatter's disease).  See Clemons, 23 Vet. App. at 1.  As such, an adequate medical opinion and readjudication are required.

Accordingly, the case is REMANDED for the following action:

Obtain an addendum medical opinion from the November 2016 knee and lower leg conditions examiner, or another appropriate professional, regarding: whether it at least as likely as not (50 percent probability or greater) that any residuals of any bilateral shin condition identifiable during the appeal period (May 2003 [one year before the application date] to the present) were caused or aggravated by the Veteran's service period (October 1984 to October 2004).  See remand body.

The examiner is advised that "any bilateral shin condition" includes, but is not limited to: bilateral shin splints; bilateral stress reaction; bilateral stress fracture; and Osgood-Schlatter's disease.  See remand body.

The examiner should consider the Veteran's complaints of pain as credible for the purposes of this opinion.

The examiner must provide complete and adequate rationales for all opinions.  See remand body.

The Board defers to the discretion of the examiner in determining whether another examination is necessary to provide the requested opinion.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


